  Case 3:19-bk-31431-SHB          Doc 105 Filed 08/14/19 Entered 08/14/19 16:08:10                Desc
                                   Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 14th day of August, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________



                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                               EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE DIVISION

        IN RE:                                   )
                                                 )       CASE NO. 3:19-bk-31431-SHB
        KEVIN L. TRENT,                          )
                                                 )       JUDGE BAUKNIGHT
         Debtor.                                 )       CHAPTER 7

                    AGREED ORDER EXTENDING DEADLINE FOR
           CC FUNDING, a division of CREDIT CASH NJ, LLC TO FILE COMPLAINT
                               OBJECTING TO DISCHARGE
                       AND/OR DISCHARGEABILITY OF DEBTS

            This matter is before the Court upon the agreement of the Debtor, Kevin L. Trent, and CC

   Funding, a division of Credit Cash NJ, LLC, (“Credit Cash”) , a creditor in this bankruptcy case, by

   and through their respective attorneys, pursuant to Bankruptcy Rules 4004(b) and 4007(c), for this

   Court to enter an Order extending the August 12, 2019 deadline for Credit Cash to file a complaint

   pursuant to 11 U.S.C. §§ 523 and/or 727 objecting to the Debtor’s discharge and/or the

   dischargeability of his debts for an additional Ninety (90) days from August 12, 2019, to November

   10, 2019.



                                                     1
   4818-4279-4143.1
Case 3:19-bk-31431-SHB          Doc 105 Filed 08/14/19 Entered 08/14/19 16:08:10                 Desc
                                 Main Document    Page 2 of 2


          Based upon the foregoing agreement, as evidenced by the signatures of the parties’

 respective counsel below, the Court finds and accordingly ORDERS that the deadline for Credit

 Cash to file a complaint objecting to the Debtor’s discharge and/or the dischargeability of his debts

 is hereby extended from August 12, 2019, to November 10, 2019.

                                                 ###

 APPROVED FOR ENTRY:

 BRADLEY ARANT BOULT CUMMINGS, LLP

 /s/ Alexandra E. Dugan
 Alexandra Dugan (BPR No. 030420)
 1600 Division Street, Suite 700
 Nashville, Tennessee 37203
 P: (615) 252-4638
 F: (615) 252-4705
 adugan@bradley.com
 Attorneys for CC Funding a division of Credit Cash NJ, LLC

 MCCARTER & ENGLISH, LLP

 /s/ Sheila E. Calello (w/ permission)
 Sheila E. Calello (pro hac vice to be filed)
 Stephanie Pisko (pro hac vice to be filed)
 Four Gateway Center, 100 Mulberry St.
 Newark, NJ 07102
 P: (973) 639-6931
 scalello@mccarter.com
 spisko@mccarter.com
 Attorneys for CC Funding, a division of Credit Cash NJ, LLC

 QUIST, FITZPATRICK & JARRARD

 /s/ Ryan E. Jarrard (w/ permission)
 Ryan E. Jarrard
 2121 First Tennessee Plaza
 Knoxville, TN 37929
 P: (865) 524-1873, x 232
 rej@qcflaw.com
 Attorneys for Debtor



                                                  2
 4818-4279-4143.1
